UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-53603 Apple REIT Nine, Inc. (Exact name of registrant as specified in its charter) Virginia 26-1379210 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 814 East Main Street Richmond, Virginia (Zip Code) (Address of principal executive offices) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfilerx Smallerreportingcompany¨ (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of May 1, 2012: 181,485,016 Index APPLE REIT NINE, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 3 Consolidated Statements of Operations - Three months ended March 31, 2012 and 2011 4 Consolidated Statements of Cash Flows – Three months ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 Signatures 28 This Form 10-Q includes references to certain trademarks or service marks.The Courtyard® by Marriott, Fairfield Inn® by Marriott, Fairfield Inn and Suites® by Marriott, TownePlace Suites® by Marriott, SpringHill Suites® by Marriott, Residence Inn® by Marriott and Marriott® trademarks are the property of Marriott International, Inc. or one of its affiliates.The Hampton Inn®, Hampton Inn and Suites®, Homewood Suites® by Hilton, Embassy Suites Hotels®, Hilton Garden Inn®, Home2 Suites® by Hilton and Hilton trademarks are the property of Hilton Worldwide or one or more of its affiliates.For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. 2 Index PART I.FINANCIAL INFORMATION ITEMI. FINANCIAL STATEMENTS Apple REIT Nine, Inc. Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (unaudited) Assets Investment in real estate, net of accumulated depreciation of $106,022 and $93,179, respectively $ $ Real estate held for sale Cash and cash equivalents Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Notes payable $ $ Accounts payable and accrued expenses Total Liabilities Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 182,597,258 and 182,883,617 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares, respectively 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 182,597,258 and 182,883,617 shares, respectively Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Index Apple REIT Nine, Inc. Consolidated Statements of Operations Unaudited (in thousands, except per share data) Three Months Ended March 31, Revenues: Room revenue $ $ Other revenue Total revenue Expenses: Operating expense Hotel administrative expense Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Taxes, insurance and other General and administrative Acquisition related costs 31 Depreciation expense Total expenses Operating income Interest expense, net ) ) Income from continuing operations Income from discontinued operations Net income $ $ Basic and diluted net income per common share From continuing operations $ $ From discontinued operations Total basic and diluted net income per common share $ $ Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Index Apple REIT Nine, Inc. Consolidated Statements of Cash Flows Unaudited (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation, including discontinued operations Amortization of deferred financing costs, fair value adjustments and other non-cash expenses, net 32 66 Straight-line rental income ) ) Changes in operating assets and liabilities: Increase in due from third party managers, net ) ) Increase in other assets, net ) ) Increase (decrease) in accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows used in investing activities: Cash paid for acquisitions, net 0 ) Deposits and other disbursements for potential acquisitions, net 5 ) Capital improvements ) ) Increase in capital improvement reserves ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds related to issuance of Units Redemptions of Units ) ) Distributions paid to common shareholders ) ) Payments of notes payable ) ) Deferred financing costs ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash transactions: Notes payable assumed in acquisitions $ 0 $ See notes to consolidated financial statements. 5 Index Apple REIT Nine, Inc. Notes to Consolidated Financial Statements 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations for reporting on Form 10-Q.Accordingly, they do not include all of the information required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.These unaudited financial statements should be read in conjunction with the Company’s audited consolidated financial statements included in its 2011 Annual Report on Form 10-K.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the twelve month period ending December 31, 2012. 2.General Information and Summary of Significant Accounting Policies Organization Apple REIT Nine, Inc., together with its wholly owned subsidiaries (the “Company”), is a Virginia corporation that has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes.The Company was formed to invest in income-producing real estate in the United States.Initial capitalization occurred on November9, 2007 and operations began on July 31, 2008 when the Company acquired its first hotel.The Company concluded its best-efforts offering of Units (each Unit consists of one common share and one Series A preferred share) in December 2010.The Company’s fiscal year end is December31.The Company has no foreign operations or assets and its operating structure includes only one segment.The consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated.As of March 31, 2012, the Company owned 88 hotels located in 27 states with an aggregate of 11,252 rooms. As of March 31, 2012 the Company held for sale approximately 406 acres of land andland improvements located on 110 sites in the Ft. Worth, Texas area (acquired in April 2009) that are being leased to Chesapeake Energy Corporation (“Chesapeake”) for the production of natural gas (the “110 parcels”).Chesapeake is a publicly held company that is traded on the New York Stock Exchange.In August 2011, the Company entered into a contract for the potential sale of all 110 parcels for a total sale price of $198.4 million.The operating results related to the 110 parcels have been included in discontinued operations. Significant Accounting Policies Use of Estimates The preparation of the financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Earnings Per Common Share Basic earnings per common share is computed based upon the weighted average number of shares outstanding during the period.Diluted earnings per share is calculated after giving effect to all potential common shares that were dilutive and outstanding for the period.There were no potential common shares with a dilutive effect for the three months ended March 31, 2012 or 2011.As a result, basic and dilutive outstanding shares were the same.Series B convertible preferred shares are not included in earnings per common share calculations until such time that such shares are eligible to be converted to common shares. 6 Index 3.Fair Value of Financial Instruments The Company estimates the fair value of its debt by discounting the future cash flows of each instrument at estimated market rates consistent with the maturity of the debt obligation with similar credit terms and credit characteristics which are Level 3 inputs.Market rates take into consideration general market conditions and maturity.As of March 31, 2012, the carrying value and estimated fair value of the Company’s debt was approximately $123.4 million and $125.0 million.As of December 31, 2011, the carrying value and estimated fair value of the Company’s debt was $124.1 million and $121.9 million.The carrying value of the Company’s other financial instruments approximates fair value due to the short-term nature of these financial instruments. 4.Related Parties The Company has, and is expected to continue to engage in, significant transactions with related parties.These transactions cannot be construed to be at arm’s length and the results of the Company’s operations may be different if these transactions were conducted with non-related parties.The Company’s independent members of the Board of Directors oversee and annually review the Company’s related party relationships (which include the relationships discussed in this section) and are required to approve any significant modifications to the contracts, as well as any new significant related party transactions.There were no changes to the contracts discussed in this section and no new significant related party transactions during the three months ended March 31, 2012.The Board of Directors is not required to approve each individual transaction that falls under the related party relationships.However, under the direction of the Board of Directors, at least one member of the Company’s senior management team approves each related party transaction. The Company has a contract with Apple Suites Realty Group (“ASRG”), to acquire and dispose of real estate assets for the Company.A fee of 2% of the gross purchase price or gross sale price in addition to certain reimbursable expenses is paid to ASRG for these services.As of March 31, 2012, payments to ASRG for fees under the terms of this contract have totaled approximately $33.1 million since inception.Of this amount, the Company incurred approximately $1.7 million for the three months ended March 31, 2011, which is included in acquisition related costs in the Company’s consolidated statements of operations.No ASRG fees were incurred by the Company during the three months ended March 31, 2012. The Company is party to an advisory agreement with Apple Nine Advisors, Inc. (“A9A”), pursuant to which A9A provides management services to the Company.A9A provides these management services through an affiliate called Apple Fund Management LLC (“AFM”), which is a subsidiary of Apple REIT Six, Inc.An annual advisory fee ranging from 0.1% to 0.25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, are payable to A9A for these management services.Total advisory fees incurred by the Company under the advisory agreement are included in general and administrative expenses and totaled approximately $0.75 million and $0.5 million for the three months ended March 31, 2012 and 2011, respectively.At December 31, 2011, $1.0 million of the 2011 advisory fee had not been paid and was included in accounts payable and accrued expenses in the Company’s consolidated balance sheet.This amount was paid during the first quarter of 2012.No amounts were outstanding at March 31, 2012. In addition to the fees payable to ASRG and A9A, the Company reimbursed to A9A or ASRG or paid directly to AFM on behalf of A9A or ASRG approximately $0.5 million for both the three months ended March 31, 2012 and 2011.The expenses reimbursed were approximately $0 and $0.1 million respectively, for costs reimbursed under the contract with ASRG and approximately $0.5 million and $0.4 million respectively of costs reimbursed under the contract with A9A.The costs are included in general and administrative expenses and are for the Company’s proportionate share of the staffing and related costs provided by AFM at the direction of A9A. AFM is an affiliate of Apple Six Advisors, Inc., Apple Seven Advisors, Inc. , Apple Eight Advisors, Inc. , Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., ASRG and Apple Six Realty Group, Inc., (collectively the “Advisors” which are wholly owned by Glade M. Knight). As such, the Advisors provide management services through the use of AFM to, respectively, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Ten, Inc. and the Company (collectively the “Apple REIT Entities”).Although there is a potential conflict on time allocation of employees due to the fact that a senior manager, officer or staff member will provide services to more than one company, the Company believes that the executives and staff compensation sharing arrangement described more fully below allows the companies to share costs yet attract and retain superior executives and staff.The cost sharing structure also allows each entity to maintain a much more cost effective structure than having separate staffing arrangements.Amounts reimbursed to AFM include both compensation for personnel and “overhead” (office rent, utilities, benefits, office supplies, etc.) used by the companies.Since the employees of AFM perform services for the Apple REIT Entities and Advisors at the direction of the Advisors, individuals, including executive officers, receive their compensation at the direction of the Advisors and may receive consideration directly from the Advisors. 7 Index The Advisors and Apple REIT Entities allocate all of the costs of AFM among the Apple REIT Entities and the Advisors. The allocation of costs from AFM is reviewed at least annually by the Compensation Committees of the Apple REIT Entities.In making the allocation, management of each of the entities and their Compensation Committee consider all relevant facts related to each company’s level of business activity and the extent to which each company requires the services of particular personnel of AFM.Such payments are based on the actual costs of the services and are not based on formal record keeping regarding the time these personnel devote to the Company, but are based on a good faith estimate by the employee and/or his or her supervisor of the time devoted by the employee to the Company.As part of this arrangement, the day to day transactions may result in amounts due to or from the Apple REIT Entities.To efficiently manage cash disbursements, an individual Apple REIT Entity may make payments for any or all of the related companies.The amounts due to or from the related Apple REIT Entity are reimbursed or collected and are not significant in amount. ASRG and A9A are 100% owned by Glade M. Knight, Chairman and Chief Executive Officer of the Company.Mr.Knight is also Chairman and Chief Executive Officer of Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc.Members of the Company’s Board of Directors are also on the Board of Directors of Apple REIT Six, Inc., Apple REIT Seven, Inc., and Apple REIT Eight, Inc. Included in other assets, net on the Company’s consolidated balance sheet is a 24% equity investment in Apple Air Holding, LLC (“Apple Air”).The other members of Apple Air are Apple REIT Six, Inc., Apple REIT Seven, Inc. and Apple REIT Eight, Inc.Through its equity investment the Company has access to Apple Air’s aircraft for acquisition, asset management and renovation purposes.The Company’s equity investment was approximately $2.0 million and $2.1 million as of March 31, 2012 and December 31, 2011.The Company has recorded its share of income and losses of the entity under the equity method of accounting and adjusted its investment in Apple Air accordingly.For the three months ended March 31, 2012 and 2011, the Company recorded a loss of approximately $39,000 and $49,000 respectively, as its share of the net loss of Apple Air, which primarily relates to the depreciation of the aircraft, and is included in general and administrative expense in the Company’s consolidated statements of operations. The Company has incurred legal fees associated with the Legal Proceedings discussed herein. The Company also incurs other professional fees such as accounting, auditing and reporting. These fees are included in general and administrative expense in the Company’s consolidated statements of operations. To be cost effective, these services received by the Company are shared as applicable across the other Apple REIT Entities. The professionals cannot always specifically identify their fees for one company therefore management allocates these costs across the companies that benefit from the services. 5.Shareholders’ Equity Unit Redemption Program The Company has a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year.Shareholders may request redemption of Units for a purchase price equal to 92% of the price paid per Unit if the Units have been owned for less than three years, or 100% of the price paid per Unit if the Units have been owned more than three years. The maximum number of Units that may be redeemed in any given year is five percent of the weighted average number of Units outstanding during the 12-month period immediately prior to the date of redemption. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program.Since inception of the program through March 31, 2012, the Company has redeemed approximately 6.2 million Units representing $65.2 million, including 1.5 million Units in the amount of $16.0 million and 319,000 Units in the amount of $3.3 million redeemed during the three months ended March 31, 2012 and 2011, respectively.As contemplated in the program, beginning with the July 2011 redemption, the scheduled redemption date for the third quarter of 2011, the Company redeemed Units on a pro-rata basis.Prior to July 2011, the Company redeemed 100% of redemption requests.The following is a summary of the Unit redemptions during 2011 and the first quarter of 2012: 8 Index Redemption Date Requested Unit Redemptions Units Redeemed Redemption Requests Not Redeemed January 2011 - April 2011 - July 2011 October 2011 January 2012 As noted in the table above, beginning with the July 2011 redemption, the total redemption requests exceeded the authorized amount of redemptions and, as a result the Board of Directors has and will continue to limit the amount of redemptions as it deems prudent. Dividend Reinvestment Plan In December 2010, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Company’s Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. The Company has registered 20.0 million Units for potential issuance under the plan.During both the three months ended March 31, 2012 and 2011, approximately 1.2 million Units, representing $13.4 million in proceeds to the Company, were issued under the plan.Since inception of the plan through March 31, 2012, approximately 6.6 million Units, representing $72.5 million in proceeds to the Company, were issued under the plan. Distributions The Company’s annual distribution rate as of March 31, 2012 was $0.88 per common share, payable monthly. For the three months ended March 31, 2012 and 2011, the Company made distributions of $0.22 per common share for a total of $40.1 million and $39.9 million. 6.Discontinued Operations As of March 31, 2012, the Company held for sale approximately 406 acres of land and land improvements located on 110 sites in the Ft. Worth, Texas area (acquired in April 2009) that are leased to a subsidiary of Chesapeake under a long term lease for the production of natural gas.Chesapeake is the second-largest independent producer of natural gas in the United States and guarantor of the lease. 9 Index In August 2011, the Company entered into a contract for the potential sale of all 110 parcels for a total sale price of $198.4 million.The sale was completed in April 2012 at which time the Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser.The note will bear interest at 10.5% and is payable upon payment by the purchaser of its senior loan.Although the purchaser is not affiliated with the Company, a partner of the purchaser is also a member of the Board of Directors of Apple REIT Ten, Inc.The 110 parcels have been classified in the consolidated balance sheets as real estate held for sale and are recorded at their carrying amount, totaling approximately $160.1 million and $158.6 million as of March 31, 2012 and December 31, 2011, respectively.The carrying amount includes real estate net book value totaling $141.8 million and straight-line rent receivable totaling $18.3 million and $16.8 million as of March 31, 2012 and December 31, 2011, respectively.The 110 parcels was a separate reportable segment and the results of operations for these properties have been classified in the consolidated statements of operations in the line item income from discontinued operations. The following table sets forth the components of income from discontinued operations for the three months ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Rental revenue $ $ Operating expenses 27 27 Depreciation expense - Income from discontinued operations $ $ The lease is classified as an operating lease and rental income is recognized on a straight line basis over the initial term of the lease.Rental revenue includes $1.5 million of adjustments to record rent on the straight line basis for both the three months ended March 31, 2012 and 2011. 7.Pro Forma Information (Unaudited) The following unaudited pro forma information for the three months ended March 31, 2012 and 2011 is presented as if the acquisitions of the Company’s hotels acquired after December 31, 2010, had occurred on the latter of January 1, 2011 or the opening date of the hotel.The pro forma information does not purport to represent what the Company’s results of operations would actually have been if such transactions, in fact, had occurred on these applicable dates, nor does it purport to represent the results of operations for future periods. Amounts are in thousands, except per share data. Three Months Ended March 31, Total revenues $ $ Income from continuing operations $ $ Income from discontinued operations Net income $ $ Basic and diluted net income per common share From continuing operations $ $ From discontinued operations Total basic and diluted net income per common share $ $ The pro forma information reflects adjustments for actual revenues and expenses of the 11 hotels acquired after December 31, 2010 for the respective period prior to acquisition by the Company.Net income has been adjusted as follows: (1) interest income and expense have been adjusted to reflect the reduction in cash and cash equivalents required to fund the acquisitions; (2) interest expense related to prior owners’ debt which was not assumed has been eliminated; (3) depreciation has been adjusted based on the Company’s basis in the hotels; and (4) transaction costs have been adjusted for the acquisition of existing businesses. 10 8.Legal Proceedings The term the “Apple REIT Companies” means the Company, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc. On December 13, 2011, the United States District Court for the Eastern District of New York ordered that three putative class actions, Kronberg, et al. v. David Lerner Associates, Inc., et al., Kowalski v. Apple REIT Ten, Inc., et al., and Leff v. Apple REIT Ten, Inc., et al., be consolidated and amended the caption of the consolidated matter to be In re Apple REITs Litigation.The District Court also appointed lead plaintiffs and lead counsel for the consolidated action and ordered lead plaintiffs to file and serve a consolidated complaint by February 17, 2012.The parties agreed to a schedule for answering or otherwise responding to the complaint and that briefing on any motion to dismiss the complaint will be concluded by June 18, 2012.The Company was previously named as a party in all three of the abovementioned class action lawsuits. On February 17, 2012, lead plaintiffs and lead counsel in the In re Apple REITs Litigation, Civil Action No. 1:11-cv-02919-KAM-JO, filed an amended consolidated complaint in the United States District Court for the Eastern District of New York against the Company, Apple Suites Realty Group, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., Apple Fund Management, LLC, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Ten, Inc., their directors and certain officers, and David Lerner Associates, Inc. and David Lerner.The consolidated complaint, purportedly brought on behalf of all purchasers of Units in the Company and the other Apple REIT Companies, or those who otherwise acquired these Units that were offered and sold to them by David Lerner Associates, Inc., or its affiliates and on behalf of subclasses of shareholders in New Jersey, New York, Connecticut and Florida, asserts claims under Sections 11, 12 and 15 of the Securities Act of 1933.The consolidated complaint also asserts claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, negligence, and unjust enrichment, and claims for violation of the securities laws of Connecticut and Florida.The complaint seeks, among other things, certification of a putative nationwide class and the state subclasses, damages, rescission of share purchases and other costs and expenses. On April 18, 2012, the Company, and the other Apple REIT Companies,served a motion to dismissthe consolidated complaint in the In re Apple REITs Litigation.The Company and the other Apple REIT Companies accompanied their motion to dismiss the consolidated complaint with a memorandum of law in support of their motion to dismiss the consolidated complaint.As noted above, the briefing for any motion to dismiss is expected to be concluded by June 18, 2012. The Company believes that any claims against it, its officers and directors and other Apple entities are without merit, and intends to defend against them vigorously. At this time, the Company cannot reasonably predict the outcome of these proceedings or provide a reasonable estimate of the possible loss or range of loss due to these proceedings, if any. 9.Subsequent Events In April 2012, the Company declared and paid approximately $13.4 million, or $0.073334 per outstanding common share, in distributions to its common shareholders, of which approximately $4.4 million or 398,000 Units were reinvested under the Company’s Dividend Reinvestment Plan. In April 2012, under the guidelines of the Company’s Unit Redemption Program, the Company redeemed approximately 1.5 million Units in the amount of $16.0 million.As contemplated in the program, the Company redeemed Units on a pro-rata basis, whereby a percentage of each requested redemption was fulfilled at the discretion of the Company’s Board of Directors.This redemption was approximately 13% of the total 11.2 million requested Units to be redeemed, with approximately 9.7 million requested Units not redeemed. In April 2012, the Company sold to a third party its remaining 110 parcels (leased to Chesapeake) for a total sale price of $198.4 million.The Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser.The note is secured by a junior lien on the 110 parcels.The interest rate on the note is 10.5%.The note requires interest only payments for the first 3 years of the note.After the first 3 years, interest is accrued and payments will only be received once the purchaser extinguishes its senior loan.Once the senior loan is repaid, the Company will receive all payments from the existing lease on the 110 parcels until fully repaid or the note reaches maturity which is April 2049. The Company has not finalized the accounting for the transaction, however it is anticipated the gain on sale will be deferred until a future period in accordance with the applicable accounting guidance. 11 Index Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This quarterly report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are typically identified by use of terms such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes.Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the ability of the Company to implement its acquisition strategy and operating strategy; the Company’s ability to manage planned growth; changes in economic cycles; the outcome of current and future litigation, regulatory proceedings or inquiries; and competition within the real estate industry. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in the quarterly report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Company’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Company’s financial statements and the notes thereto, as well as the risk factors described in the Company’s filings with the Securities and Exchange Commission.Any forward-looking statement that the Company makes speaks only as of the date of this report.The Company undertakes no obligation to publically update or revise any forward-looking statements or cautionary factors, as a result of new information, future events, or otherwise, except as required by law. Overview Apple REIT Nine, Inc., together with its wholly owned subsidiaries (the “Company”) was formed to invest in income-producing real estate in the United States. The Company was initially capitalized November 9, 2007, with its first investor closing on May 14, 2008.The Company completed its best-efforts offering of Units (each Unit consists of one common share and one Series A preferred share) in December 2010.The Company has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes.Prior to the Company’s first hotel acquisition on July 31, 2008, the Company had no revenue, exclusive of interest income.As of March 31, 2012, the Company owned 88 hotels (11 purchased and one newly constructed hotel opened during 2011, 43 purchased during 2010, 12 acquired during 2009 and 21 acquired during 2008).Accordingly, the results of operations include only results from the date of ownership of the properties. As of March 31, 2012 the Company held for sale approximately 406 acres of land and land improvements located on 110 sites in the Ft. Worth, Texas area (acquired in April 2009) that are leased to Chesapeake Energy Corporation (“Chesapeake”) for the production of natural gas (the “110 parcels”).In August 2011, the Company entered into a contract for the potential sale of all 110 parcels for a total sale price of $198.4 million.The cost of the 110 parcels was approximately $147.3 million.The sale was completed in April 2012 at which time the Company received approximately $138.4 million in cash proceeds and issued a note receivable totaling $60.0 million to the purchaser.The operating results related to the 110 parcels have been included in discontinued operations and are not included in the results of operations summary below. Hotel Operations Although hotel performance can be influenced by many factors including local competition, local and general economic conditions in the United States and the performance of individual managers assigned to each hotel, performance of the hotels as compared to other hotels within their respective local markets, in general, has met the Company’s expectations for the period owned.Beginning in 2011 and continuing through the first quarter of 2012, the hotel industry and Company’s revenues and operating income have shown improvement from the significant decline in the industry during 2008 through 2010.Although there is no way to predict future general economic conditions, the Company anticipates mid single digit revenue percentage increases for comparable hotels for 2012 as compared to 2011.In evaluating financial condition and operating performance, the most important indicators on which the Company focuses are revenue measurements, such as average occupancy, average daily rate (“ADR”), revenue per available room (“RevPAR”) and market yield which compares an individual hotel’s results to others in its local market, and expenses, such as hotel operating expenses, general and administrative and other expenses described below. 12 Index The following is a summary of the results from continuing operations of the 88 hotels owned as of March 31, 2012 for their respective periods of ownership by the Company: Three Months Ended March 31, (in thousands, except statistical data) Percent of Revenue Percent of Revenue Percent Change Total revenue $ % $ % 22 % Hotel operating expenses 56
